CHURCHILL, J.
The plaintiff was involved in a collision with an automobile operated by the defendant. The accident happened about eleven o’clock on ,Sunday morning, March 18, 1928, on Eddy Street near Public Street. The only eye witnesses to the accident produced at the trial were the plaintiff and the defendant.
The plaintiff testified in substance that she was walking in a southerly direction on the sidewalk on Eddy Street; that it was raining at the time; that she looked to her left towards Public 'Street before attempting to cross Eddy .Street and saw no automobile coming in that direction; that she then crossed over towards the west side of Eddy Street in a diagonal direction and that when she was over on the west side of that street she saw an automobile coming towards her; that it was close upon her and that she was knocked down by it. She further testified she was not able to judge of the speed of the automobile.
The testimony of the defendant was to the effect that he turned into Eddy Street from Public 'Street; that he then proceeded northerly along Eddy Street on his right, hand side of the street — that is the east side thereof— and that he was going slowly; that he saw the plaintiff about one hundred feet away; that she was walking across the street and at that time was on his left side out of the path of his car; that he blew his horn and that she turned and ran back across the street diagonally in the path of his automobile and that he thought she ran into the forward part of his car, and that his car was stopped at the moment of the collision.
The testimony of the defendant is corroborated by the testimony of one Spear who got to the scene of the accident immediately thereafter and saw the plaintiff on the ground very close to the car. He further testified that the car was on the east or right hand side of Eddy iStreet.
Manifestly the question of negligence on this state of the testimony was for the jury. The verdict is amply sustained by the evidence and does not fail to do justice between the parties.
Plaintiff’s motion for new trial denied.